86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Randy R. DOWNEY, Appellant,v.Patrick McINERNEY;  Thomas M. Larson;  Stephen L. Hill, Jr.;Janet Reno, Appellees.
No. 96-1180.
United States Court of Appeals, Eighth Circuit.
Submitted May 27, 1996.Filed May 31, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Randy Downey appeals from the District Court's1 dismissal of his declaratory judgment action challenging the constitutionality of Federal Rule of Criminal Procedure 6(d) and 28 U.S.C. § 515 (1994).   Having reviewed the record and the parties' briefs, we conclude the District Court properly dismissed the action.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri